Citation Nr: 0915027	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rating for shell fragment wound of 
the eyes, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran contends that his shell fragment wound of the 
eyes has been more disabling than indicated by the assigned 
30 percent rating.  He therefore contends that a higher 
rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that the schedule for rating disabilities of 
the eye have been amended effective December 10, 2008.  See 
73 Fed. Reg. 66,543 (November 10, 2008).  However, the 
changes apply only to claims received on or after the 
effective date.  A claim pending on the effective date will 
be assessed under the old criteria, and examination and a 
rating under the old criteria will be provided.  

The Veteran's disability has been evaluated by the RO under 
Diagnostic Code 6029 for aphakia, under which a 30 percent 
rating is warranted for bilateral or unilateral aphakia.  
Diagnostic Code 6029 includes the following note:  the 30 
percent rating prescribed for aphakia is a minimum rating to 
be applied to the unilateral or bilateral condition and is 
not to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  The corrected vision of one or both 
aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70.  Combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.84a (Diagnostic Code 
6029) (2008).

Here, the evidence shows not only that the veteran 
experiences aphakia in the left eye, but has optic nerve 
atrophy.  When there is disease of the optic nerve, 
measurement of the visual field will be made.  38 C.F.R. 
§ 4.76 (2008).  This was done at a January 2006 examination, 
and the results were reported as 120 degrees for the right 
eye and 65 degrees for the left eye, which appears to reflect 
some impairment of the field of vision.  However, the meaning 
of these numbers is not easily translated to the type of 
result required to apply pertinent rating criteria, namely 
the average concentric contraction.  38 C.F.R. § 4.76a 
(2008).  Whether the examiner meant the 120 degree and 65 
degree figures to represent the sum of the loss recorded at 
each of the eight 45-degree principal meridians or to 
represent the remaining field can not be ascertained.  

The regulation governing the conduct of a visual field 
examination requires the usual perimetric methods to be 
employed, using a standard perimeter and 3 mm. white test 
object.  At least sixteen meridians 22 1/2 degrees apart will 
be charted for each eye.  The charts will be made a part of 
the report of examination.  Not less than two recordings, and 
when possible, three will be made.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  See 
38 C.F.R. § 4.76 (2008).  As noted above, there is an 
indication that the Veteran's field of vision is in fact 
impaired; however, the charts have not been made part of the 
report of examination and there is no indication that the 
visual field examination was conducted the required two 
times.  Thus, there is insufficient evidence of record to 
make an accurate rating of the Veteran's disability.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the severity of the Veteran's 
disability.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a 
comprehensive vision examination, including visual field 
testing in compliance with 38 C.F.R. § 4.76.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  

Visual acuity should be reported with and 
without correction.  The examiner should 
note, for each eye, whether the Veteran 
experiences any scotoma or other loss of 
visual field due to service-connected 
disability.  Visual field testing should 
be done, and findings should be made as 
required by regulation, including results 
in the eight principal meridians, with 
any necessary adjustments for any 
scotoma, so that the rating criteria of 
38 C.F.R. § 4.76a may be applied.  See 
38 C.F.R. § 4.76, 4.76a (Table III, 
Figure 1).  At least 2 recordings should 
be made.  If the results are not deemed 
reliable, the examiner should provide an 
estimate as to actual extent of 
contraction from normal for each 
principal meridian, in degrees.  As 
already noted, the examiner should 
specifically state for each eye whether 
loss of field is related to service-
connected disability.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to a 
higher rating for shell fragment wound of 
the eyes.  Specific consideration should 
be given to the instructions contained in 
the note to Diagnostic Code 6029, 
including the instruction to take the 
corrected vision in the aphakic eye one 
step worse than the ascertained value, 
but not better than 20/70.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

